EXHIBIT 10.54

SECOND AMENDMENT TO MASTER LEASE

THIS SECOND AMENDMENT TO MASTER LEASE (the “Amendment”) is made and entered into
as of November 18, 2003 and effective as of July 1, 2003 (the “Effective Date”),
by and among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
(“HCPI”), HEALTH CARE PROPERTY PARTNERS, a California general partnership
(“HCPP”), and INDIANA HCP, L.P., a Delaware limited partnership (“Indiana HCP”)
(collectively and jointly and severally, “Lessor”), KINDRED NURSING CENTERS
EAST, L.L.C., a Delaware limited liability company, KINDRED NURSING CENTERS
WEST, L.L.C., a Delaware limited liability company, KINDRED NURSING CENTERS
LIMITED PARTNERSHIP, a Delaware limited partnership (collectively, and jointly
and severally, “Lessee”), with respect to the following:

RECITALS

A. Lessor is the “Lessor” and Lessee is the “Lessee” pursuant to that certain
Master Lease dated as of May 16, 2001 (the “Original Lease”), as amended by that
certain First Amendment to Master Lease dated as of August 1, 2001 (the “First
Amendment”). The Lease covers the Land, Leased Improvements, Related Rights and
Fixtures of twenty-two (22) separate health care Facilities, all as more
particularly described in the Lease. The Original Lease together with the First
Amendment are collectively referred to herein as the “Lease.”

B. The obligations of Lessee under the Lease are guaranteed by Kindred
Healthcare, Inc., a Delaware corporation, and Kindred Healthcare Operating,
Inc., a Delaware corporation (collectively and jointly and severally,
“Guarantors”), pursuant to that certain written Guaranty of Obligations executed
by Guarantors as of May 16, 2001 (the “Guaranty”). The Guaranty was mistakenly
executed under the name of “Kindred Operating, Inc., a Delaware corporation,”
instead of Kindred Healthcare Operating, Inc., a Delaware corporation.

C. Lessor and Lessee desire to, among other things, retroactively adjust the
monthly Allocated Minimum Rent payable by Lessee for each Facility, but only
upon the terms and conditions set forth in this Amendment.

AGREEMENT

IN CONSIDERATION OF the foregoing Recitals and the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lessor and Lessee agree as follows:

1. Allocated Minimum Rent. Notwithstanding any later execution and delivery of
this Amendment, Lessor and Lessee acknowledge and agree as follows:

(a) The Allocated Minimum Rent payable by Lessee for each Facility from July 1,
2003 through July 31,2003 shall be equal to the amount set forth opposite such
Facility on Exhibit A attached hereto and incorporated herein by this reference.



--------------------------------------------------------------------------------

(b) Commencing August 1, 2003 (i.e., the commencement of the third (3rd) Lease
Year) the Allocated Minimum Rent payable by Lessee for each Facility shall be
equal to the amount set forth opposite such Facility on Exhibit B attached
hereto and incorporated herein by this reference. Such Allocated Minimum Rent
shall be subject to increase at the times and in the amounts set forth in
Section 3.1 of the Original Lease.

(c) After giving effect to the retroactive adjustments in the Allocated Minimum
Rent pursuant to subsections (a) and (b) above and the payments made by Lessee
on account of Minimum Rent through September 30, 2003, Lessee owed Lessor an
additional Forty- Seven Thousand Five Hundred Thirty-One and 24/100 Dollars
($47,531.24) (the “Adjustment Rent”). Lessor acknowledges that it has received
the Adjustment Rent from Lessee.

2. Use of the Leased Property. Notwithstanding anything to the contrary
contained in Exhibit B to the Lease, the number of licensed and operating beds
for each Facility shall be equal to the numbers set forth opposite such Facility
on Exhibit C attached hereto and incorporated herein by this reference.

3. General Insurance Requirements. Notwithstanding anything to the contrary
contained in the Lease, Lessee shall be allowed to maintain a claims made policy
form of insurance insuring against the risks set forth in Section 13.1.5 of the
Original Lease, provided that such claims made policy must include therein the
right to purchase a “tail” that insures against so-called “incurred but not
reported claims” for a period of not less than three (3) years following the
expiration of such claims made policy. Upon the expiration of any such claims
made policy, Lessee shall either (i) purchase a three (3) year “tail” policy
covering any so-called “incurred but not reported claims” during the prior
policy period or (ii) provide other insurance covering “incurred but not
reported claims” for such prior policy period for a period of not less than
three (3) years thereafter in form satisfactory to Lessor.

4. Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meanings given to such terms in the Lease.

5. Lease in Effect. Lessor and Lessee acknowledge and agree that the Lease, as
hereby amended, remains in full force and effect in accordance with its terms.

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page to this Amendment via telephone facsimile transmission shall be
as effective as delivery of a manually executed counterpart of this Amendment.

7. Payment of Expenses Lessee shall be responsible for the payment of its own
legal, accounting and other expenses incurred in connection with the preparation
and negotiation of this Amendment and each of Lessor and Lessee shall be
responsible for the payment of one-half ( 1/2) of Lessor’s legal, accounting and
other expenses incurred in connection with the preparation and negotiation of
this Amendment.

 

2



--------------------------------------------------------------------------------

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
Effective Date.

 

“LESSOR”   “LESSEE” HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
  KINDRED NURSING CENTERS EAST, L.L.C., a Delaware limited liability company By:
 

/s/ Edward J. Henning

  By:  

/s/ Lane Bowen

  Edward J. Henning   Its:   President, HSD   Senior Vice President, General
Counsel and Corporate Secretary         By:  

/s/ Joseph L. Landenwich

    Its:   V.P. of Corporate Legal Affairs “HCPI”    

 

HEALTH CARE PROPERTY PARTNERS, a California general partnership

  KINDRED NURSING CENTERS WEST, L.L.C., a Delaware limited liability company By:
  HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation, its Managing
General Partner   By:  

/s/ Lane Bowen

    Its:   President, HSD       By:  

/s/ Joseph L. Landenwich

      Its:   V.P. of Corporate Legal Affairs   By:  

/s/ Edward J. Henning

          Edward J. Henning           Senior Vice President, General Counsel and
Corporate Secretary   KINDRED NURSING CENTERS LIMITED PARTNERSHIP, a Delaware
limited partnership “HCPP”      

 

INDIANA HCP, L.P., a Delaware corporation

  By:  

Kindred Healthcare Operating, Inc., its general partner

By:   INDIANA HCP GP, INC., a Delaware corporation, its General Partner    

By:

Its:

 

/s/ Lane Bowen

President, HSD

            By:  

/s/ Edward J. Henning

    By:  

/s/ Joseph L. Landenwich

    Edward J. Henning     Its:   V.P. of Corporate Legal Affairs     Senior Vice
President                 “INDIANA HCP”      



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION OF GUARANTORS

The undersigned Guarantors hereby consent to the foregoing Second Amendment to
Master Lease and reaffirm to Lessor that their obligations under the Guaranty
remain in full force and effect with respect the Lease, as amended hereby.

In addition, Kindred Healthcare Operating, Inc. hereby acknowledges that the
Guaranty, and Guarantor’s consent and reaffirmation of that certain First
Amendment to Master Lease dated as of August 1, 2001, were mistakenly executed
under the name of “Kindred Operating, Inc., a Delaware corporation,” and that
Kindred Healthcare Operating, Inc. is jointly and severally liable for all
obligations of “Guarantors” under the Guaranty, as the same may have been
amended or supplemented from time to time.

 

KINDRED HEALTHCARE, INC., a Delaware corporation By:  

/s/ Lane Bowen

Its:   President, HSD By:  

/s/ Joseph L. Landenwich

Its:   V.P. of Corporate Legal Affairs KINDRED HEALTHCARE OPERATING, INC., a
Delaware corporation By:  

/s/ Lane Bowen

Its:   President, HSD By:  

/s/ Joseph L. Landenwich

Its:   V.P. of Corporate Legal Affairs

 

5



--------------------------------------------------------------------------------

EXHIBIT A

List of Facilities, Facility Groups and Annual and Monthly Allocated Minimum
Rent for

the Facilities

(July 1, 2003 – July 31, 2003)

 

Kindred
Facility #

  

City. St. Location

   Group    Annual
Allocated
Minimum
Rent    Monthly
Allocated
Minimum Rent

0171

   Bolivar TN    1    $ 730,988    $ 61,087.50

0174

   Camden TN    1    $ 511,156    $ 45,947.92

0175

   Jefferson City TN    1    $ 1,016,500    $ 86,083.33

0177

   Loudon TN    1    $ 914,438    $ 77,062.50

0178

   Memphis TN    1    $ 1,483,119    $ 124,710.42

0179

   Huntingdon TN    1    $ 587,938    $ 52,947.92

0183

   Ripley TN    1    $ 637,937    $ 56,427.08

0184

   Blountville TN    1    $ 690,481    $ 57,797.92

0187

   Maryville TN    1    $ 1,116,688    $ 93,229.17

0189

   Maryville TN    1    $ 446,600    $ 37,216.67    Group 2         

0237

   Newark OH    2    $ 1,416,278    $ 118,023.19

0287

   Vincennes IN    2    $ 1,116,500    $ 93,041.67

0271

   Mayfield KY    2    $ 593,775    $ 49,481.25

0295

   Whitehouse OH    2    $ 456,506    $ 38,042.20

0870

   Marion OH    2    $ 517,540    $ 43,128.37

0861

   Kansas City MO    2    $ 543,533    $ 45,294.38

0861

   Kansas City MO    2    $ 319,217    $ 26,601.45    Group 3         

0849

   Denver CO    3    $ 1,075,900    $ 89,658.33

0531

   Fairhaven MA    3    $ 383,670    $ 31,972.50

0540

   West Roxbury MA    3    $ 447,615    $ 37,301.25

0205

   Livermore CA    3    $ 351,698    $ 29,308.13

0197

   Oshkosh WI    3    $ 460,810    $ 38,400.83

0541

   Westborough MA    3    $ 567,893    $ 47,324.38                             
$ 16,386,779    $ 1,380,088.36                    



--------------------------------------------------------------------------------

EXHIBIT B

List of Facilities, Facility Groups and Annual and Monthly Allocated Minimum
Rent for

the Facilities

(August 1, 2003 – July 31, 2004)

 

Kindred
Facility #

  

City. St. Location

   Group    Annual
Allocated
Minimum
Rent    Monthly
Allocated
Minimum Rent

0171

   Bolivar TN    1    $ 748,470    $ 62,372.49

0174

   Camden TN    1    $ 562,083    $ 46,840.27

0175

   Jefferson City TN    1    $ 1,054,416    $ 87,868.04

0177

   Loudon TN    1    $ 944,025    $ 78,668.74

0178

   Memphis TN    1    $ 1,527,793    $ 127,316.09

0179

   Huntingdon TN    1    $ 647,690    $ 53,974.13

0183

   Ripley TN    1    $ 690,510    $ 57,542.52

0184

   Blountville TN    1    $ 708,138    $ 59,011.52

0187

   Maryville TN    1    $ 1,142,308    $ 95,192.35

0189

   Maryville TN    1    $ 456,023    $ 38,001.94    Group 2         

0237

   Newark OH    2    $ 1,446,162    $ 120,513.48

0287

   Vincennes IN    2    $ 1,140,058    $ 95,004.85

0271

   Mayfield KY    2    $ 606,304    $ 50,525.30

0295

   Whitehouse OH    2    $ 466,139    $ 38,844.89

0870

   Marion OH    2    $ 528,461    $ 44,038.38

0861

   Kansas City MO    2    $ 555,001    $ 46,250.09

0861

   Kansas City MO    2    $ 325,953    $ 27,162.74    Group 3         

0849

   Denver CO    3    $ 1,098,601    $ 91,550.12

0531

   Fairhaven MA    3    $ 391,765    $ 32,647.12

0540

   West Roxbury MA    3    $ 457,060    $ 38,088.31

0205

   Livermore CA    3    $ 359,118    $ 29,926.53

0197

   Oshkosh Wl    3    $ 470,533    $ 39,211.09

0541

   Westborough MA    3    $ 579,875    $ 48.322.92                             
$ 16,906,487    $ 1,408,873,91                    



--------------------------------------------------------------------------------

EXHIBIT C

Number of Licensed and Operating Beds for Each Facility

 

Kindred
Facility #

  

City. State Location

   #of
Available
Beds    #of
Licensed
Beds

0171

   Bolivar TN    134    134

0174

   Camden TN    150    150

0175

   Jefferson City TN    170    170

0177

   Loudon TN    182    182

0178

   Memphis TN    233    233

0179

   Huntingdon TN    150    150

0183

   Ripley TN    144    144

0184

   Blountville TN    170    170

0187

   Maryville TN    187    187

0189

   Maryville TN    75    75    Group 2      

0237

   Newark OH    300    300

0287

   Vincennes IN    205    216

0271

   Mayfield KY    100    100

0295

   Whitehouse OH    88    94

0870

   Marion OH    110    110

0861

   Kansas City MO    180    180

0861

   Kansas City MO    96    96    Group 3      

0849

   Denver CO    172    180

0531

   Fairhaven MA    106    107

0540

   West Roxbury MA    141    141

0205

   Livermore CA    80    83

0197

   Oshkosh Wl    182    184

0541

   Westborough MA    122    123